           Case 1:18-cr-00324-VEC Document 56 Filed 08/28/20 Page 1 of 1
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 08/28/2020
 -----------------------------------------------------------------------X
                                                                        :
 UNITED STATES OF AMERICA                                               :
                                                                        :   18 Cr. 324 (VEC)
                                                                        :
          - v. -                                                        :     ORDER
                                                                        :
                                                                        :
 ARMON GRIM,                                                            :
                                                                        :
                                           Defendant.                   :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a VOSR conference is scheduled for August 31, 2020; and

        WHEREAS Defendant’s counsel has instructed the Court that Defendant may

not satisfy the requirements of the SDNY COVID-19 Courthouse Entry Program;

        IT IS HEREBY ORDERED that the August 31 conference shall be conducted

as a teleconference. The parties are instructed to dial-in to the conference using

(888) 363-4749 // Access code: 3121171# // Security code: 0324#.

        IT IS FURTHER ORDERED that defense counsel must be prepared to provide

additional details on Defendant’s current living situation, actual exposure to persons

exhibiting symptoms of COVID-19, and any precautions Defendant is taking to limit

his exposure to COVID-19.

        SO ORDERED:

Dated:           New York, New York
                 August 28, 2020
                                                     __________________________________
                                                           VALERIE CAPRONI
                                                       United States District Judge
